NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

             JUAN CARLOS PINEDA-NAVARRO, Petitioner.

                         No. 1 CA-CR 18-0798 PRPC
                              FILED 4-23-2019


              Petition for Review from the Maricopa County
                          No. CR2012-009423-003
                          No. CR2012-113855-001
                          No. CR2012-132905-003
                          No. CR2012-137892-004
                   The Honorable Daniel J. Kiley, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Juan Carlos Pineda-Navarro, Florence
Petitioner
                       STATE v. PINEDA-NAVARRO
                          Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie, Judge Randall M. Howe, and Judge
Jennifer B. Campbell delivered the following decision.


PER CURIAM:

¶1            Petitioner Juan Carlos Pineda-Navarro review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is Pineda-Navarro’s
second petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find the petitioner has not established an abuse of discretion.

¶4            We grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          2